Title: Richard O’Bryen to John Adams, 25 Jul. 1786
From: O’Bryen, Richard
To: Adams, John


          
            
              Sir.
            
            

              Algiers

               July the 25th. 1786—
            
          

          Your letter by Mr. Lamb I received and
            wrote you shortly Afterwards Informing you of the Unfortunate event of Mr. Lambs Voyage to Algiers, the particulars long Ere to this
            you you have known.
          Mr. Lamb Signified to the Dey that he
            would try & Get the Money for our Redemption in four Months, but three is past
            and we have heared nothing particular Since. But hopes that our Country will shortly
            extricate us from our unfortunate situation, we the once sons of Liberty, at present In
            the fetters of Slavery.
          the Dey of Algiers can do as he thinks proper with us if it is Not
            his pleasure to let us go—on the same terms that he Lets other nations go for, we Cannot
            help it.
          If it is not the pleasure of Congress, to Redeem us at the price
            the Dey asks here we Unfortunate Americans Must remain—
          the Algerines has been out on a Cruise and has taken five saile of
            shiping on boarde of the prizes was in all 86 Men. the are fitting out at present, and
            will saile about the 10th. August I belive five of the
            Largest will go out of the Streights. the are not affraid of any of the Cruisers, of
            those nations in the Mediteranian that the are at war with the Count D Expilly is in
            Spain &c I belive Mr. Carmical will have the best
            Information from the Count respecting the Policy of the Algerines and the Method we
            should fall on in making a peace with this regency—
          I really think Mr. Lamb a very unfit
            man to Negotiate and affaire of So Much Importance & by his Unpolitical
            proceedings in Algiers he Enhanced our price
          His particular Intimacy with the British Consul whom I have very
            Great Reason to belive is &c Inviterate Enemy To the Interest of the
            Americans
          So that I am shure Congress Could not have got a More unfit man
          the foundation of all treaties should be laid by some one in
            Algiers and then very private
          the Commercial nations, would not wish that the Americans would
            obtain a peace here
          Which I am shure you are fully sensible of
          We are treated very sivilly by the Count & french Consul
            and has no Connections with Mr. Logie—
          I remain your Most obt. & very
            humble servant.

          
            
              Richd. O Bryen
            
          
          
            the uncertainty of these letters will not admit me to write you
              of Some particulars but I have wrote by a safe Oppertunity to Mr. Jefferson
          
        